         Case 1:19-cv-00496-PEC Document 14 Filed 07/29/19 Page 1 of 1




       In the United States Court of Federal Claims
                                        No. 19-496C
                                  (E-Filed: July 29, 2019)

                                              )
ACADIANA MANAGEMENT GROUP,                    )
LLC, et al.,                                  )
                                              )
                    Plaintiffs,               )
                                              )
v.                                            )
                                              )
THE UNITED STATES,                            )
                                              )
                    Defendant.                )
                                              )

                                         ORDER

       On July 24, 2019, defendant filed a motion for an enlargement of time to respond
to plaintiffs’ amended complaint. See ECF No. 11. This is the government’s second
request for an enlargement of time for this purpose. Id. at 1. The government seeks an
enlargement of time of thirty days. Id. The requested enlargement of time would extend
the deadline from August 6, 2019, to September 5, 2019. Id.

        Plaintiffs oppose the motion, stating that “there is no good cause shown for a
further extension of time in which to file responsive pleadings in the above captioned
matter.” ECF No. 12 at 3 (plaintiffs’ opposition). The court has reviewed the
justification for the extension of time provided by defendant in both its motion and reply
brief. See ECF No. 13. For good cause shown, defendant’s motion, ECF No. 11, is
GRANTED; and, defendant shall FILE its answer or otherwise respond to the amended
complaint on or before September 5, 2019.

      IT IS SO ORDERED.

                                                  s/Patricia E. Campbell-Smith
                                                  PATRICIA E. CAMPBELL-SMITH
                                                  Judge
